Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 1 of 7 PageID #: 270




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LANCE MACK,

                   Plaintiff,

                         -against-
                                                           Case No:
                                                           21-CV-0519(BMC)
DELTA AIR LINES, INC; DELTA AIR LINE
GLOBAL SERVICES D/B/A DELTA GLOBAL                         SUPPLEMENTAL
SERVICES; ARGENBRIGHT HOLDINGS LLC d/b/a                   AFFIDAVIT IN SUPPORT
ERMC AVIATION SERVICES d/b/a UNIFI;                        OF MOTION TO
ALLSOURCE PPS, INC.; AGILE ONE; BARRY                      WITHDRAW AS ATTORNEY
COLBURN; and JOHN O’DWYER; in their                        OF RECORD
individual capacities and as aiders and abettors

                   Defendants.

       Pursuant to U.S.C. § 1746, I hereby declare as follows:

  1.   I am the attorney of record in the above-captioned matter for Plaintiff, Lance Mack

       (“Plaintiff” or “Mr. Mack”), and as such, I am fully familiar with the facts and

       circumstances of this matter as set forth herein.

  2. Pursuant to Local Civil Rule 1.4 and this Court’s Order, I submit this supplemental

       affirmation in support of Movant’s (Special Hagan, Esq.) motion to withdraw as counsel

       for Mr. Mack in this action. (ECF. Dkt. 40)

  3. Based on representations made by Plaintiff, Counsel purchased an index number and

       filed the Complaint that initiated this action on February 1, 2021. (ECF. Dkt. 1)

  4. On February 18, 2021, Plaintiff entered into a retainer agreement with Mr. Mack.

  5. Since the facts surrounding Plaintiff’s employment and his claims were not clear,

       Counsel amended Plaintiff’s complaint on March 10, 2021. (ECF. Dkt. 7 and 8)
Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 2 of 7 PageID #: 271




  6. Between March 24 and 25, 2021, Movant served Defendants with Summonses and

     Complaints in New York City, Atlanta and California.

  7. Therefore, since entering into the retainer agreement with Mr. Mack, Movant has acted

     with the diligence required of attorneys in representing Clients in this District.

  8. However, in recent weeks, grounds to withdraw have arisen under the New York Rule of

     Professional Conduct 1.16(c )(7).

  9. Mr. Mack has not complied with the retainer agreement and has not completed the agreed

     to scheduled payments as of May 1, 2021.

  10. A full discussion with Mr. Mack and his colleagues led Movant to determine that the best

     way to maximize the outcome of all involved was to address the group’s wage and hour

     claims.

  11. Consistent with that premise, Movant has had over 20 hours of telephonic and ZOOM

     conferences with Plaintiff and his colleagues. Movant engaged in these communications,

     based on the multiple representations made by Plaintiff and his colleagues that they

     would sign and enter into retainer agreements with Movant.

  12. Upon attempting to memorialize the attorney client relationship with two of Mr. Mack’s

     co-workers, a breakdown in communication and cooperation ensued.

  13. Mr. Mack and his colleagues ignored Movant’s requests despite Movant’s repeated

     communications that the Court had mandated that Movant either amend plaintiff’s

     complaint or proceed with briefing Defendants’ Motion to Dismiss.

  14. At the time, Movant continued to experience health issues from COVID and sought to

     minimize verbal communication due to her respiratory issues. Mr. Mack was privy to

     these issues, but still insisted on ignoring written communications.
Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 3 of 7 PageID #: 272




  15. Mr. Mack and his colleagues refused to respond to emails unless Movant threatened

     withdrawal.

  16. Initially, one of Mr. Mack’s witnesses refused to engage in any further communication

     with Movant. Specifically, Witness 1 stated that he no longer wished to communicate

     with Movant.

  17. Witness 1 sent this hostile email, after several of Movant’s requests: to memorialize the

     agreement; and to finalize the facts of the complaint were ignored.

  18. Witness 1 is fairly integral to Mr. Mack’s claims. He witnessed a number of incidents

     between Mr. Mack and Mr. O’Dwyer. He also provided a statement in support of Mr.

     Mack’s claims.

  19. Movant then re-convened via ZOOM with Mr. Mack, Witnesses 2 and 3. At that time,

     Mr. Mack became noticeably hostile towards Movant.

  20. It was clear that the relationship had continued to deteriorate, however at that time Mr.

     Mack made a partial payment towards the retainer in an attempt to strong arm Movant

     into representing the remaining Witnesses without further remuneration.

  21. To be clear, Movant repeatedly conveyed to Mr. Mack and his colleagues that she was in

     no position to work without monetary compensation.

  22. When Movant asked about the remaining payment via text, Mr. Mack ignored the query.

  23. When it became obvious that the attorney client relationship with Mr. Mack was no

     longer practicable, Movant told Mr. Mack that she was willing to forgo the remaining

     payment. Movant also conveyed to Mr. Mack that he needed to obtain new counsel.

  24. In a last ditch effort to salvage the relationship, Movant agreed to represent two of the

     additional witnesses if Mr. Mack was willing to renegotiate his retainer.
Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 4 of 7 PageID #: 273




  25. In an effort to salvage the relationship and to comply with the Court’s order, Movant then

     spent another 10 hours with Witnesses 2 and 3 on ZOOM.

  26. Mr. Mack then intentionally mislead Movant via text, and told her that Witness 2 would

     retain her and would pay a fee.

  27. Based on these representations, Movant contacted Witness 2, who flat out denied any

     such agreement. In fact, at that point Witness 2 engaged in a baseless ad hominem attack

     against Movant and stated that he no longer wished to communicate with Movant.

  28. Despite having read the Amended Complaint before the parties’ first, second and third

     ZOOM conferences. Witness 2 stated that he would not participate in the group action

     because his friend was named in the complaint. He also stated that there were errors and

     lies in the complaint, and insinuated that they were there due to Movant’s ineptitude.

     Witness 2 also stated that he no longer wished to communicate with Movant.

  29. Witness 2 made spurious accusations against Movant in his correspondence, which

     further contributed to the breakdown in communication.

  30. Witness 2’s cooperation is even more integral to Mr. Mack’s claims, since he seems to be

     the only person who possesses full knowledge of the regulatory provisions that pertained

     to their respective positions at Delta.

  31. Witness 2 is also integral to the wage and hour claims in this case, since it appears that he

     kept complete records of the overtime he worked and his pay stubs.

  32. Witness 2 also witnessed most of Defendants’ acts of discrimination towards Plaintiff and

     he also served as a witness for Mr. Mack in his internal discrimination complaint.

  33. Movant made multiple verbal and written inquiries about the AOSSP manual and

     governing federal registers that pertained to the position relevant in this matter.
Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 5 of 7 PageID #: 274




  34. Mr. Mack was unable and or unwilling to confirm or deny his possession of the

     documents. When Movant found them on the internet neither he nor his colleagues

     would confirm/cooperate and disclose whether they used the documents to perform their

     job functions. This was despite the fact that Movant made multiple verbal and written

     inquiries.

  35. The performance of Mr. Mack and his colleagues is material to the matter at hand. Along

     with Mr. Mack, the three Witnesses were each let go by Defendants for various reasons.

     Plaintiff contends their separations were rooted in discriminatory and retaliatory animus.

     While Movant anticipates that Defendants will cite alleged performance issues as the

     legitimate business justification for their actions.

  36. Accordingly, Movant respectfully requests that the Court relieve her of her position as

     counsel. Based on any of the following:

         •   Mr. Mack’s unwillingness to communicate and cooperate in the confirmation of

             documents.

         •   Mr. Mack’s failure to complete payment as per the installment schedule in the

             retainer agreement;

         •   Mr. Mack’s unwillingness to communicate via email unless he deems fit;

         •   The disrespectful, manipulative and deceptive posture of Mr. Mack and his

             colleagues, along with their unwillingness to communicate and cooperate with the

             prosecution of this matter; and

         •   The early status of the matter at hand, the parties are only at the pleadings stage

             where prejudice would be minimal.
Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 6 of 7 PageID #: 275




  37. As per the Court’s order, on May 31, 2021, Mr. Mack was sent a copy of the Court’s

     order via email. (ECF. Dkt. 40)



  Date:     June 5, 2021


  __/s/_____________________
  Special Hagan, Esq.
 Case 1:21-cv-00519-BMC Document 41 Filed 06/05/21 Page 7 of 7 PageID #: 276




                                CERTIFICATE OF SERVICE

       I certify that on June 5, 2021, I served a copy of this Supplemental Affirmation in

Support of Movant’s Motion to Withdraw as Counsel on Plaintiff, as per the Court’s Orders

(ECF. Dkt. 39 and 40) via email. And by close of business today, I will also serve Plaintiff via

UPS next-day delivery to the address listed on the docket sheet, 17 Woodbine Street, Coram,

New York 11727.



Date: June 5, 2021



__/s/_____________________

Special Hagan, Esq.
